Citation Nr: 0012845	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.

In August 1996, the Board remanded the matter to the RO for 
additional development.  The requested development was 
accomplished by the RO and the denial was confirmed.  The 
veteran was informed of this decision in a February 1998 
supplemental statement of the case (SSOC).  However, in a 
June 1998 decision, the Board determined that a second Remand 
was necessary for additional development.  The requested 
development was accomplished by the RO and the denial was 
confirmed.  The veteran was informed of this decision in an 
October 1998 SSOC and November 1999 SSOC.


FINDINGS OF FACT

1.  The veteran served in Vietnam during wartime hostilities 
and one of his stressor incidents involving a mortar attack 
has been verified.

2.  Medical records reflect that the veteran was diagnosed 
with PTSD in 1993 while undergoing outpatient treatment.

3.  Four VA psychiatric examiners, two of which personally 
examined the veteran and all four of which reviewed the 
evidence in the claims file, have concluded in essentially 
equivalent terms that the veteran does not have PTSD related 
to his military service.



CONCLUSION OF LAW

PTSD was not incurred during service.  38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  He served in Vietnam from January 1970 
to March 1971 and his occupational specialty while in Vietnam 
was ammunition storage specialist.  A single episode of 
treatment for "situational anxiety" is noted in a March 
1970 service medical record, with no subsequent treatment, 
and normal psychiatric findings shown in his March 1971 
separation examination.  His service records do not show that 
he participated in combat operations or any support of such 
operations.  Additionally, he was not awarded any combat 
citation or award.  Therefore, a stressor was not initially 
conceded by the RO or the Board and the veteran provided a 
listing of stressful events he recalled during his period of 
time in Vietnam so a verification attempt could be made.  The 
Board remanded this matter in August 1996 for further 
development, including stressor verification.

In a September 1997 response to the RO's request for 
verification of the veteran's described stressors, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) replied that they were unable to verify the 
veteran's listed stressors.  However, they enclosed 
Operational Reports - Lessons Learned which documented enemy 
attacks in the documented and mentioned locations of the 
veteran's unit during his tour of duty in Vietnam.  From 
these documents, the Board was able to ascertain that on 
February 28, 1970, the LZ English received seven rounds of 82 
mm mortar fire and the supporting dusters engaged the enemy 
mortar positions.  

Based on these documents, the Board conceded in its June 1998 
remand that this mortar attack of February 1970 was a 
possible stressor to which the veteran was exposed during his 
tour of duty in Vietnam.  This is the only claimed stressor 
for which verification was conceded by the Board, following 
thorough review of these documents.  Since the June 1998 
remand, no additional evidence has been submitted that would 
verify any other claimed stressor.  

The June 1998 remand was predicated on conflicting evidence 
regarding whether or not the veteran has PTSD.  A June 1993 
VA domiciliary entrance physical examination initially 
diagnosed amphetamine dependence, hyperactivity of childhood 
origin and PTSD, Vietnam.  A September 1993 letter from the 
chief of the VA psychiatry services asserted that he has seen 
the veteran twice a week in psychiatric consultation and that 
he believed the veteran suffered from PTSD, and would be a 
good candidate for the PTSD program.  Participation in a PTSD 
group program as well as substance abuse programs was 
documented throughout 1993.  A variety of problems, including 
PTSD, were diagnosed during these treatments.  He was noted 
to have a tendency to manipulate others in a June 1993 
treatment record; this tendency was also reflected in a 
social work intake report of the same month, which noted that 
others in group viewed him as a "con artist."  He was 
accepted to participation in an in-patient PTSD program at a 
VA facility for treatment of PTSD and polysubstance abuse, 
from September 1993 to November 1993.

A VA general examination dated in December 1993 diagnosed an 
initial impression of PTSD.  Findings from a social 
industrial survey conducted in the same month also yielded a 
provisional diagnosis of PTSD.

However, after a comprehensive VA psychiatric evaluation 
conducted January 1994, the examiner diagnosed personality 
disorder, polysubstance abuse, hyperactivity and some post 
traumatic stress disorder-like phenomena.  He conceded that 
the veteran was probably exposed to sufficient hazards and 
horror scenes in Vietnam to support a diagnosis of PTSD.  
However, he concluded that the veteran did not have 
symptomatology sufficient to support a diagnosis of PTSD.  He 
explained that other examiners may have observed different 
behavior than what he witnessed himself during the course of 
the examination; but he noted that prolonged one-on-one 
observation would most likely move those examiners to his 
viewpoint.  This examination discussed the evidence that 
could support a PTSD diagnosis, including sufficient 
stressors; hyperarousal, including sleep problems and 
hypervigilance; intrusive thoughts, mainly about a girl who 
was beaten; and issues with avoidance and alienation.  The 
examiner noted that the veteran had convinced the PTSD 
program staff that he had the diagnosis.  The examiner then 
proceeded to explain that certain symptoms, such as 
hyperarousal and sleep problems, which at first glance 
appeared to be PTSD symptomatology, were more than likely due 
to phenomena such as polysubstance abuse, hyperactivity or a 
personality disorder.  The examiner also noted that the 
veteran lacked certain PTSD symptomatology, such as true 
alienation, as he was noted to have friends and close family 
relationships, and did not avoid discussing Vietnam stressor 
events.  Overall his reaction to the Vietnam combat scenes 
were noted to be of distaste and guilt, not anxiety.  The 
veteran's current lack of anxiety was stressed as being 
particularly nonsupportive of a PTSD diagnosis, as PTSD 
overall is related to a core of anxiety.  

Pursuant to the Board's June 1998 remand, a September 1998 
claims file review by two VA examiners was conducted after 
the veteran was a no show for an appointment.  This claims 
file review noted the single confirmed stressor of a mortar 
attack on his position in Vietnam in 1970.  The conclusions 
drawn by this review were in agreement with the findings of 
the January 1994 comprehensive examination.  The overall 
assessment was that the veteran has had too dysfunctional a 
life to blame on Vietnam, especially in terms of the one 
confirmed episode accepted as a stressor.  The opinion 
forwarded was that the veteran did not meet the criteria for 
PTSD.

VA treatment records from August 1998 through November 1998 
revealed that the veteran was readmitted to the VA 
domiciliary treatment for problems with alcohol abuse and 
polysubstance abuse.  A diagnosis of PTSD was also noted in 
these treatment records.

The report from a December 1998 VA psychiatric examination 
gave the history of the verified stressor in February 1970 
when the Landing Zone English received seven rounds of 82 mm 
mortar.  He reported that mortars were coming into his ammo 
supply area and there was return fire.  He stated that he had 
to search each pad individually by himself.  Regarding his 
current adjustment, he gave a history of admissions to the VA 
domiciliary, with the most recent admission this past July 
following a relapse on alcohol.  He also gave a history of 
relapses on cocaine in the past year and a half before his 
most recent admission.

He was questioned about specific PTSD symptoms.  Regarding 
intrusive memories, the veteran stated that he was bothered 
by Vietnam in general, but was vague when asked about 
specific examples.  He indicated that he used drugs and 
alcohol in the past to avoid these feelings.  He claimed to 
dream about a young girl he said he saw get killed, but was 
nonspecific regarding other dreams.  He denied flashbacks.  
He described hearing helicopter rotors running on the ground 
as a trigger and indicated he felt the need to get away when 
he heard that recently.  He indicated that he avoided talking 
about Vietnam.  He indicated that he slept pretty well when 
he took medication, and was currently sleeping six hours a 
night.  Without medication he had sleep problems.  He denied 
hypervigilance or problems with crowds.  He reported having 
exaggerated startle response to unexpected noise.  He also 
indicated anger could be a problem at times.  He claimed to 
have been misdiagnosed with bipolar disorder.  He indicated 
he had been hyperactive, with hypervigilence and excess 
energy in the past due to drugs.

On mental status examination, the veteran was observed to 
have no distress when discussing events in Vietnam or any 
other time during the interview.  There was no psychomotor 
retardation or agitation during the exam.  He spoke rapidly 
when discussing Vietnam and gave a fairly confusing history 
of the event when he was exposed to mortar rounds.  Thought 
processes were linear and sequential and there was no sign of 
any obvious psychosis.

The examiner addressed his responses, regarding the exposure 
to the one confirmed stressor and noted no emotional distress 
when discussing this particular event, nor did he have 
significant symptoms of re-experiencing the event.  He did 
report nightmares about the nonconfirmed stressor of a 14 
year old girl getting killed.  He was described as having 
some mild symptoms of avoidance, including some difficulty in 
relationships and social isolation.  In addition, he had 
minimal symptoms of hyperarousal.  There were no objective 
signs of PTSD noted during the interview, such as anxiety or 
restricted range of affect.  Thus, in the examiner's opinion, 
the veteran did not meet the DSM-IV criteria for PTSD.  The 
diagnoses rendered were polysubstance abuse, history of, 
currently in remission and probable personality disorder.

II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, ___ U.S. ___, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In general, a veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The medical evidence reflects that the veteran has been 
diagnosed on various occasions with PTSD.  He has also 
submitted lay statements of stressors alleged to have caused 
his PTSD.  Medical professionals have diagnosed PTSD based on 
the veteran's purported service experiences.  This evidence 
is sufficient to create the plausibility of a valid claim.  
Therefore, it is sufficient for the establishment of a well-
grounded claim.

Prior to June 18, 1999, section 3.304(f) of VA regulations 
provided that an award of service connection for PTSD 
required (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  As 
revised in June 1999, section 3.304(f) provides that an award 
of service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of VA regulations; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (1999).  Although the regulation was amended 
during the pendency of the appeal, no prejudice to the 
veteran is demonstrated by the Board's consideration of the 
claim according to the revised version of section 3.304(f).  
The record reflects that the RO adjudicated this claim 
according to the revised criteria and as it is obvious that 
revised version provides a more relaxed standard for 
adjudication of these claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Review of the record shows a medical diagnosis of PTSD.  
There is also sufficient evidence of a stressor in the form 
of the mortar attack in February 1970 confirmed by USASCRUR.  
Notwithstanding, the Board finds that the evidence of record 
does not support a finding that the veteran currently has 
PTSD related to his military service.  The Board acknowledges 
that diagnoses of PTSD were repeatedly made in VA treatment 
records, including domiciliary care records in 1993 and 1998, 
although these same records showed the veteran to be somewhat 
manipulative in his dealings with medical professionals.  
However, while undergoing extensive and comprehensive 
psychiatric evaluations in January 1994 and most recently in 
the December 1998 VA examination, no less than four VA 
psychiatric examiners, two of which personally examined the 
veteran and all four of which reviewed the evidence in the 
claims file, have concluded in essentially equivalent terms 
that the veteran does not have PTSD related to his military 
service.  The examination findings and claims file reviews by 
these physicians noted that the veteran endorsed certain 
symptoms consistent with PTSD, close examination found that 
certain of these PTSD-like symptoms, such as the 
hypervigilance, hyperarousal and sleep problems, were more 
than likely due to phenomena such as polysubstance abuse, 
hyperactivity or a personality disorder, as described in the 
January 1994 examination and confirmed in the September 1998 
claims file review and the December 1998 examination.  
However, certain objective indicators of PTSD were shown to 
be notably missing on both the 1994 examination and the 1998 
examination.  Anxiety was markedly absent during the 1994 
examination, which was viewed as nonsupportive of a PTSD 
diagnosis.  Likewise, on the 1998 examination, there were no 
objective signs of PTSD noted during the interview, such as 
anxiety or restricted range of affect noted.  Regarding the 
March 1970 single episode of "situational anxiety" in the 
service medical records, this was obviously not chronic in 
nature as it is not shown that an anxiety disorder of any 
sort was diagnosed on the March 1971 separation examination 
or at any time in the immediate post service period or on the 
1994 and 1998 VA examinations.

Accordingly, for the reasons discussed above, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for PTSD under 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

